Citation Nr: 9922213	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for weakness and 
spasticity of the right lower extremity secondary to 
progressive demyelinating myelopathy, currently evaluated as 
60 percent disabling.

2.  Entitlement to an increased evaluation for weakness and 
spasticity of the left lower extremity secondary to 
progressive demyelinating myelopathy, currently evaluated as 
60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased evaluations for his progressive demyelinating 
myelopathy of the lower extremities with weakness and 
spasticity, which were then separately evaluated as 20 
percent disabling for each lower extremity.  This case was 
subsequently transferred to the Cleveland, Ohio RO.

The Board notes that these claims were remanded by the Board 
in July 1997.  In a January 1999 rating decision, the RO 
granted separate disability ratings of 60 percent for each 
service-connected lower extremity.  The veteran continues to 
disagree with the ratings assigned and the case has been 
returned to the Board for appellate review.  See AB v. Brown, 
6 Vet. App. 35 (1993) [a claim remains in controversy where 
less than the maximum available benefits are awarded]. 

In July 1997, the Board also remanded a claim of entitlement 
to service connection for a low back disability.  Thereafter, 
in a January 1999 rating decision, the RO granted service 
connection for paraspinal muscle spasms of the lumbar and 
thoracic spines with limitation of motion, secondary to 
progressive demyelinating myelopathy, and assigned a 20 
percent disability evaluation.  As the veteran has not 
expressed disagreement with the disability rating or 
effective date assigned, this matter is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(overruling the holding in West v. Brown, 7 Vet. App. 329 
(1995) to the effect that that a notice of disagreement (NOD) 
to a service connection claim translated into a NOD for other 
"down-stream element[s]" such as the evaluation assigned or 
the effective date of the award).; see also Barrera v. Gober, 
112 F.3d 1030 (1997).  

The Board also notes that in its July 1997 remand, the Board 
also referred a claim of entitlement to a total disability 
rating on the basis of individual unemployability due to a 
service-connected disability.  However, in the January 1999 
rating decision, the RO declared this claim moot as the 
veteran's combined evaluation had since increased to a total 
rating of 100 percent.  Thereafter, in a March 1999 
statement, the veteran's representative wrote that a 
"schedular total and permanent rating is sought."  The 
Board believes that the veteran's representative apparently 
expressed an intent to raise a claim of entitlement to 
permanency of his total 100 percent disability rating under 
38 C.F.R. § 3.340(b) (1998).  As this issue has not been 
previously addressed, it is referred to the RO for 
appropriate consideration.

Additionally, the Board notes that veteran's representative 
has also raised claims of entitlement to service connection 
for jaw dysfunction, secondary to his progressive 
demyelinating myelopathy, and entitlement to special monthly 
compensation under the provisions of 38 C.F.R. § 3.350(a) 
(1998).  As these issues have not been previously addressed, 
they are also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's progressive demyelinating myelopathy of the 
right lower extremity is currently manifested by weakness, 
severe spasticity, extreme scissoring when walking making the 
veteran extremely vulnerable to falls, and impairment in his 
ability to quickly contract and relax specific muscle groups; 
but not by complete paralysis with no active muscle movement 
possible below the knee.

2.  The veteran's progressive demyelinating myelopathy of the 
left lower extremity is currently manifested by weakness, 
severe spasticity, extreme scissoring when walking making him 
extremely vulnerable to falls, and impairment in his ability 
to quickly contract and relax specific muscle groups; but not 
by complete paralysis with no active muscle movement possible 
below the knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
veteran's weakness and spasticity of the right lower 
extremity secondary to progressive demyelinating myelopathy 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R 
§§ 4.20, 4.124a, Diagnostic Code 8520 (1998).

2.  The criteria for an increased evaluation for the 
veteran's weakness and spasticity of the left lower extremity 
secondary to progressive demyelinating myelopathy have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.20, 4.124a, 
Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
Board remanded the veteran's claims in July 1997 so that 
further evidentiary development could be undertaken.  That 
was accomplished, there is now ample medical and other 
evidence of record, the veteran has been provided a hearing 
and a recent VA examination, and there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law, Regulations and Rating Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under 38 C.F.R. § 4.124a, neurological conditions may be 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  In this 
instance, the RO has properly assigned separate disability 
ratings by comparison for partial loss of use of each of the 
extremities involved, including both left and right upper 
extremities and left and right lower extremities.

The veteran's lower extremity disabilities are currently 
rated separately by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, which pertains to paralysis of the 
sciatic nerve.  See 38 C.F.R. § 4.20 (1998).

Under Diagnostic Code 8520, the rating for paralysis of the 
sciatic nerve hinges upon whether such paralysis is complete 
or incomplete.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve when the foot dangles 
and drops, and there is no active movement possible of the 
muscles below the knee; and flexion of the knee is weakened 
or (very rarely) lost.  For incomplete paralysis, the level 
of disability is rated based upon determinations of mild, 
moderate, moderately severe, or severe impairment.  A 60 
percent disability rating is assigned for incomplete 
paralysis of the sciatic nerve with severe impairment and 
marked muscular atrophy; 40 percent disability rating for 
moderately severe incomplete paralysis; a 20 percent 
evaluation is warranted for moderate; a 10 percent evaluation 
is warranted for mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. § 
4.124a.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In April 1995, the veteran filed a claim of entitlement to an 
increased rating for his chronic demyelinating disease of the 
left and right lower extremities.  He contended that he was 
losing control of his legs, causing him to be unable to stand 
for more than three minutes and to be unable to keep extended 
pressure on the pedals in his car when driving.  He also 
contended that he was experiencing frequent numbness in both 
legs and that they buckled and gave out completely. 

VA hospital and outpatient treatment records dated between 
1989 and 1995 show ongoing complaints of pain, weakness, and 
tingling in his legs.  The veteran often reported a tendency 
for his legs to give out, difficulty walking, and that he 
often experiences spasms and stiffness in his extremities.  
Diagnoses of demyelinating disease and myelopathy are 
reflected in these records.

Social Security records show that the veteran is receiving 
benefits from that agency for bilateral lower extremity 
myelopathy.  In a residual functional capacity assessment 
conducted for this agency, a physician found that the veteran 
could stand at least two hours in an eight-hour workday, and 
occasionally climb stairs, stoop, kneel, or crouch.

In July 1996, the veteran was provided with a hearing at the 
RO.  The veteran testified that he is unable to stand for 
more than four minutes and cannot lift more than 25 pounds.  
He also testified that he must use a cane to walk and cannot 
sit for more than a short of period of time without numbness.  
The veteran indicated that he requires the assistance of his 
wife to get out of bed but is able to shower and bathe on his 
own.

As noted above, in July 1997, the Board remanded the 
veteran's case for further development.  In accordance with 
the Board's remand instructions, in April 1998 a 
comprehensive neurological examination was conducted.  Based 
on a thorough and in depth review of the veteran's medical 
history, the VA examiner initially noted that although the 
veteran's disease has been repeatedly diagnosed in the past 
as a demyelinating condition, the examiner concluded that the 
veteran actually suffers from progressive myelopathy, a brain 
or spinal cord condition that extends into the veteran's 
extremities.

During the examination, the veteran reported difficulty 
walking due to stiffness in his legs and difficulty with 
precise control of his feet, which often causes him to 
stumble and fall.  He also indicated that he has a great deal 
of difficulty walking on stairs, especially when going down, 
and can only do so at an extremely slow rate and only if the 
stairs are well-lighted so he can have direct visualization 
of his feet.  Physical therapy and spastistic medications 
were reportedly tried in the past but were unsuccessful at 
relieving the veteran's symptoms.

On physical examination, the VA examiner noted that the 
veteran had difficulty sitting for more than ten minutes and 
that he frequently changed position due to spasms in his 
lower back and legs.  Muscle tone was noted to be severely 
increased in the lower extremities and the veteran's ability 
to rapidly contract and relax muscle groups in his lower 
extremities was moderately to severely impaired.  The veteran 
was noted to have difficulty with tapping and rapid foot 
placement, and had sustained clonus and adductor responses on 
testing knee jerks.  The VA examiner found that the veteran's 
gait was "remarkable" but noted extreme scissoring to the 
point that the veteran walked as if he was on a tightrope and 
that rather than landing on his heel as the initial part of a 
step, the foot would advance with toes down and turned in a 
position that would make him extremely vulnerable to falls by 
tripping over a slight irregularity in the surface over which 
he is walking.

The VA examiner diagnosed the veteran with a progressive 
myelopathic condition producing severe lower extremity 
spasticity.  Motor control was noted to be compromised due to 
the presence of the spasticity that limits the ability of the 
veteran to quickly contract and relax specific muscle groups.

Analysis

As noted above, the veteran's right and left lower extremity 
disabilities are currently assigned separate ratings of 60 
percent under Diagnostic Code 8520.  In this case, due to the 
virtually identical symptomatology reported for both his 
right and left lower extremities, the Board will evaluate 
these claims together.

Under Diagnostic Code 8520, in order to warrant a disability 
evaluation of 80 percent, the veteran's lower extremity 
disabilities would have to be demonstrated by complete 
paralysis, with evidence that no active movement is possible 
of the muscles below the knee; evidence that flexion of the 
knee is weakened or (very rarely) lost, and evidence that the 
foot dangles and drops.  

Although the veteran's ability to rapidly contract and relax 
muscle groups in his lower extremities was noted to be 
impaired to a moderately severe degree during his April 1998 
examination, active movement was clearly possible.  In fact, 
although difficulty was noted, the veteran was able to 
perform to some degree in both the tapping and rapid foot 
placement tests.  Moreover, while the objective medical 
evidence of record clearly shows that the veteran has great 
difficulty walking, neither the veteran's VA examination, VA 
outpatient records, nor the medical records submitted by the 
Social Security Administration show that he suffers from 
complete paralysis of the lower extremities.  In fact, the 
veteran himself has testified that although he has great 
difficulty and requires the assistance of a cane, he is 
indeed able to walk.

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to disability evaluations in 
excess of 60 percent each for the veteran's service connected 
lower extremity disabilities, secondary to his progressive 
myelopathy, because the evidence does not demonstrate that 
the veteran's disabilities are manifested by complete 
paralysis in the lower extremities.  The veteran can walk, 
albeit with difficulty.  Thus, the veteran's claims are 
denied.

Extraschedular consideration

The RO considered an extraschedular disability rating under 
38 C.F.R. § 3.321(b) in its January 1999 rating decision.  
Therefore, an extraschedular evaluation with regard to the 
veteran's service-connected disability has also been 
considered by the Board.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In this case, the veteran has not submitted evidence tending 
to show that the service-connected disabilities of his lower 
extremities requires frequent periods of hospitalization or 
causes unusual interference with work other than that 
contemplated within the applicable schedular standards.  
Furthermore, there is nothing of record to suggest that the 
schedular criteria set forth above are inadequate for the 
rating of the veteran's disability.  

The Board is, of course, cognizant of the difficulties which 
the veteran's service-connected disability presents to him.  
However, these problems are currently compensated by the 
assignment of a 60 percent disability rating for each lower 
extremity, as well as the application of the bilateral 
factor.  Moreover, the veteran has been granted a total 
rating based on individual unemployability due to the various 
problems caused by his demyelinating myelopathy, to include 
the lower extremity pathology under consideration in this 
decision.  Accordingly, the Board has concluded that an 
extraschedular rating is inappropriate in this case.






CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased evaluation for weakness and 
spasticity of the right lower extremity secondary to 
progressive demyelinating myelopathy is denied.

Entitlement to an increased evaluation for weakness and 
spasticity of the left lower extremity secondary to 
progressive demyelinating myelopathy is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

